DETAILED ACTION
Claims 1, 5, 6, 10, and 11 are presented for examination.
Claims 1, 5, 6, and 10 are amended.
Claims 2-4 and 7-9 are canceled.
Claim 11 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (hereinafter Harrison), U.S. Publication No. 2020/0162133 (U.S. Provisional 62/521028 filed on 06/16/2017), in view of Liu et al., (hereinafter Liu), U.S. Publication No. 2015/0280850.

As per claim 1, Harrison discloses a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a transmitter [fig. 8, paragraphs 0053, 0108, a transmitter (a transceiver circuit; wireless device 50 also includes transceiver circuitry 56); provisional support page 24] fig. 6, paragraphs 0045, 0052, 0071, transmits the PUSCH (transmits PUSCH); provisional support page 12].
Harrison does not explicitly disclose determines a number of ports is one when SRS resource is not configured.
However, Liu teaches determines a number of ports is one when SRS resource is not configured [paragraphs 0018, 0063, 0082, determines a number of ports is one when SRS resource is not configured (dynamic switching between the configured transmission scheme and a single-port fallback scheme with the same DCI format for PUSCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s terminal with the enhanced capability of supporting dynamic rank adaptation [Liu, paragraphs 0016, 0051, 0082, 0097].

As per claim 5, Harrison discloses a radio communication method of a terminal [fig. 8, paragraphs 0047, 0053, 0108, a radio communication method of a terminal (a method in a UE; wireless device 50)] comprising: 
determining a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, determining a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
transmitting the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmitting the PUSCH (transmits PUSCH); provisional support page 12].
Harrison does not explicitly disclose determining a number of ports is one when SRS resource is not configured.
However, Liu teaches determining a number of ports is one when SRS resource is not configured [paragraphs 0018, 0063, 0082, determining a number of ports is one when SRS resource is not configured (dynamic switching between the configured transmission scheme and a single-port fallback scheme with the same DCI format for PUSCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s method with the enhanced capability of supporting dynamic rank adaptation [Liu, paragraphs 0016, 0051, 0082, 0097].

As per claim 6, Harrison discloses the terminal according to claim 1, 
wherein the transmitter transmits the PUSCH by applying a precoder [paragraphs 0044, 0045, 0099, wherein the transmitter transmits the PUSCH by applying a precoder (transmits PUSCH using the precoding)].

As per claim 10, Harrison discloses a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted from the terminal [fig. 6, paragraphs 0076, 0099, 0123,a receiver  that receives a Physical Uplink Shared Channel (PUSCH) transmitted from the terminal (PUSCH transmission from the UE); provisional support pages 15, 16, 21].
Harrison does not explicitly disclose a PUSCH transmitted using one port.
However, Liu teaches a PUSCH transmitted using one port [paragraphs 0018, 0063, 0082, a PUSCH transmitted using one port. (dynamic switching between the configured transmission scheme and a single-port fallback scheme with the same DCI format for PUSCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu, paragraphs 0016, 0051, 0082, 0097].

As per claim 11, Harrison discloses a system [paragraphs 0002, 0038, 0106, a system (wireless communication system)] comprising: 
a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, specifies a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) when a Sounding Reference Signal (SRS) resource is not configured (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a transmitter [fig. 8, paragraphs 0053, 0108, a transmitter (a transceiver circuit; wireless device 50 also includes transceiver circuitry 56); provisional support page 24] that transmits the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmits the PUSCH (transmits PUSCH); provisional support page 12].

fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted from the terminal [fig. 6, paragraphs 0076, 0099, 0123,a receiver  that receives a Physical Uplink Shared Channel (PUSCH) transmitted from the terminal (PUSCH transmission from the UE); provisional support pages 15, 16, 21].
Harrison does not explicitly disclose determines a number of ports is one when SRS resource is not configured.
However, Liu teaches determines a number of ports is one when SRS resource is not configured [paragraphs 0018, 0063, 0082, determines a number of ports is one when SRS resource is not configured (dynamic switching between the configured transmission scheme and a single-port fallback scheme with the same DCI format for PUSCH)].
Liu, paragraphs 0016, 0051, 0082, 0097].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469